Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 13 and 18 are objected to because of the following informalities:  
In claim 3, line 3; claim 8, line 3; claim 13, line 3; and claim 18, line 4: “related a” appears to be missing a word/phrase and should be reworded.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP NTT DOCOMO, R2-1701059, hereinafter 3GPP.
Regarding claim 1, 3GPP teaches a user equipment (UE) in a wireless communication system, the UE (bottom of page 17, last Agreement section, 1st bullet: UE) comprising: a transceiver (inherent in UEs); and at least one processor (inherent in UEs) coupled to the transceiver and configured to: receive, from a base station (BS) (page 14, second to last bullet under “For Category 3”: gNB), configuration information including one or more sets of channel state information-reference signal (CSI-RS) resources for channel state information (CSI) reporting via radio resource control (RRC) signaling (page 15, first Agreements section, 3rd bullet: At least the following configuration parameters are signaled via RRC at least for CSI acquisition…A configuration of S≥CSI-RS resource set(s)), and receive, from the BS, a medium access control (MAC) control element (CE) for an activation or a deactivation of a set of CSI-RS resources (bottom of page 15, 2nd Agreements section, “Semi-persistent CSI reporting is activated/deactivated by MAC CE), the MAC CE including: an index of the set of CSI-RS resources among the one or more sets of CSI-RS resources (page 20, first Agreements section, 2nd bullet, option 2: Information indicating the RS antenna ports is indicated via MAC-CE… Further described in the second Agreements section, 1st bullet: Indication of QCL between the antenna ports of two CSI-RS resources is supported), and a quasi co-location (QCL) indication between a reference resource and a CSI-RS resource in the set of CSI-RS resources (page 20, second Agreements section, 1st bullet: Indication of QCL between the antenna ports of two CSI-RS resources is supported).
Regarding claims 2, 7, 12 and 17, 3GPP teaches the UE of claim 1, wherein the reference resource is a CSI-RS resource or a synchronization signal (SS) block (page 20, second Agreements section, 1st bullet: Indication of QCL between the antenna ports of two CSI-RS resources is supported).
Regarding claims 3, 8, 13 and 18, 3GPP teaches the UE of claim 1, wherein the at least one processor is further configured to: identify the reference resource to use as a QCL reference for the CSI-RS resource with a set of QCL parameters including a spatial parameter related a receive (Rx) beam (page 20, second Agreements section, 6th bullet: QCL information includes spatial parameters for UE side reception of CSI-RS ports).
Regarding claims 4, 9, 14 and 19, 3GPP teaches the UE of claim 1, wherein a serving set of CSI-RS resources including the reference resource is configured via RRC signaling and includes one or more resource identifiers (IDs) that are individually configured for one or more resources in the serving set of CSI-RS resources (page 11, last bullet: CSI-RS resource IDs. Also described on page 15, first Agreements section, 3rd bullet: At least the following configuration parameters are signaled via RRC at least for CSI acquisition…A configuration of S≥CSI-RS resource set(s)), and wherein one or more QCL reference resources for the set of CSI-RS resources are indicated in the MAC-CE by a selected subset of the one or more resource IDs (page 19, Alt 1, 3rd bullet: an identifier of the associated UE Rx beam set per reported TX beam. Also described in page 20, second Agreements section, 1st bullet: Indication of QCL between the antenna ports of two CSI-RS resources is supported).
Regarding claims 5, 10, 15 and 20, 3GPP teaches the UE of claim 4, wherein the at least one processor is further configured to: receive a MAC CE signaling for indicating an active subset of the serving set of CSI-RS resources (bottom of page 15, 2nd Agreements section, “Semi-persistent CSI reporting is activated/deactivated by MAC CE), and receive downlink control information (DCI) for indicating one of CSI-RS resources of the active subset using N-bits, the DCI used to trigger an aperiodic CSI (top of page 16, 2nd indentation: Aperiodic CSI reporting is triggered by DCI), and wherein a number of CSI-RS resources of the active subset is associated with 2.sup.N (page 13, 1st bullet, 7th indentation, 2N corresponds to the number of CSI-RS ports. Also on page 32, 2nd Agreement section).
Regarding claim 6, 3GPP teaches the same limitations described above in the rejection of claim 1. 
Regarding claim 11, 3GPP teaches the same limitations described above in the rejection of claim 1. 
Regarding claim 16, 3GPP teaches the same limitations described above in the rejection of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2014/0362720 A1) Method and Apparatus for Transmitting Measurement Report In a Wireless Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462